Order entered September 23, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00691-CV

                     IN RE RYAN GALLAGHER, Relator

           Original Proceeding from the 416th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 416-00049-2020

                                     ORDER
            Before Chief Justice Burns, Justice Myers, and Justice Evans

      Based on the Court’s opinion of this date, we GRANT real parties in

interest’s “Motion to Strike Vexatious Litigant Gallagher’s Presumed Mandamus,

or Alternatively, Strike Improper Briefing Pending Appeal” to the extent that we

DISMISS relator’s “Motion for Writ of Error and Turnover/Subpoena” for want of

jurisdiction.


                                             /s/   DAVID EVANS
                                                   JUSTICE